DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed December 3, 2020.  

Claim Objections
Claim 6 is objected to because of the following informalities:  in claim 6, the term “the joint area” does not have proper antecedent basis within the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawson et al. (US Patent Application Pub. No.: US 2017/0104378 A1).
For claim 1, Dawson et al. disclose the claimed invention comprising; a plurality of laminated stator pole cores (reference numeral 106) having first and second ends (see figure 1); a printed circuit board (reference numeral 130) with contact recesses (reference numerals 132, 134, see figure 1); a plurality of individual coils (reference numeral 115, figure 1), each coil being wound on one of the laminated stator pole cores (reference numeral 106, figure 1); first insulation caps (reference numeral 110) provided at the first end of each stator pole core (see figure 1); second insulation caps (reference numeral 112) provided at the second end of each stator pole core (see figure 1); terminal connection contacts (reference numerals 122, 124) provided on the first insulation caps (reference numerals 110) for bringing the individual coils into contact with the printed circuit board (see figure 1), wherein the connection contacts (reference numerals 122, 124) are press-fitted into the contact recesses of the printed circuit board (see paragraph [0033]).  Regarding the claim limitation of the length tolerance between the first axial end of a stator pole core and one end of the associated terminal contact at the first axial end of the stator pole core being substantially less than the length tolerance of the stator pole core, since no further structural limitations were provided to explain how the length tolerance between the first axial end of a stator pole core and one end of the associated terminal contact at the first axial end of the stator pole core is substantially less than the length tolerance of the stator pole core, the structure of Dawson et al. can be considered to meet these limitations.  

For claim 3, Dawson et al. disclose the terminal contacts (reference numeral 230, figure 3) with first insulating caps being positively or non-positively connected (see figures 1, 3, 4A), wherein the connection contacts are perforated, toothed, or provided with at least one notch (see figures 1, 3, 4A).  
For claim 8, Dawson et al. disclose the terminal contacts having a wire connection region (reference numeral 206) and a press-fit region (reference numeral 235, see figures 3, 4A).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. as applied to claims 1 and 3 above, and further in view of Roos (US Patent Application Pub. No.: US 2016/0261161 A1).

For claim 5, Dawson et al. disclose the claimed invention except for the first and second insulating caps accepting the stator pole cores in a form-fitting manner.  Roos discloses the first and second insulating caps (reference numerals 46a, 46b) accepting the pole cores (reference numeral 42) in a form-fitting manner (reference numeral 52, see figures 3, 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the form-fitting manner as disclosed by Roos for the first and second insulating caps of Dawson et al. for predictably providing desirable configurations for facilitating the proper assembly of the device.  

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. as applied to claim 1 above, and further in view of Kreidler et al. (US Patent Application Pub. No.: US 2014/0265673 A1).
For claim 6, Dawson et al. disclose the claimed invention except for a plurality of first insulating caps having a star-point baffle and the star-point baffle being positively or 
For claim 7, Dawson et al. disclose wire ends (reference numeral 220) of the individual coils (figure 3), the wire ends being electrically connected to the terminal contacts (reference numeral 202, see figure 3).  
For claim 9, Dawson et al. disclose the wire ends (reference numeral 220) of the individual coils being welded, bonded, soldered, or crimped to the terminal contacts (reference numeral 202) to the wire connection region (see figure 3).  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features including the star-point baffle having balancing bridges with tolerance compensation contours, wherein the length of the balancing bridges along these tolerance compensation contours is greater than the bridged linear distance between adjacent contact points of the winding wire ends at the star-point baffle as disclosed in claim 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEX W MOK/Primary Examiner, Art Unit 2834